 
 
IV 
111th CONGRESS
1st Session
H. RES. 763 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2009 
Mr. Poe of Texas (for himself, Ms. Ros-Lehtinen, Mr. Franks of Arizona, and Mr. Inglis) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United Nations resolutions on the defamation of religions are incompatible with the fundamental freedoms of individuals to freely exercise and peacefully express their religious beliefs. 
 
 
Whereas since 1999, the United Nations has annually passed a resolution on the “defamation of religions” in the Human Rights Council (previously the Commission on Human Rights) and in the General Assembly; 
Whereas unlike traditional defamation laws, which punish false statements of fact that harm individual persons, measures prohibiting the “defamation of religions” punish the peaceful criticism of ideas; 
Whereas United Nations resolutions on the “defamation of religions” contradict United States Constitutional protections of free speech and the free exercise of religion; 
Whereas the concept of “defamation of religions” is fundamentally inconsistent with the principles outlined in the United Nations’ founding documents, including the Universal Declaration of Human Rights, which affirms the protection of persons, rather than ideas; 
Whereas Article 18 of the Universal Declaration of Human Rights recognizes that “Everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance”; 
Whereas Article 19 of the Universal Declaration of Human Rights recognizes that “Everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers”; 
Whereas the sponsor of these United Nations resolutions, the Organization of the Islamic Conference, has indicated that it is seeking to create a legally binding mechanism to combat the “defamation of religions”; 
Whereas such resolutions provide international support for domestic anti-blasphemy laws in some countries; 
Whereas domestic anti-blasphemy laws are often used by governments to punish the peaceful expression of disfavored religious beliefs and ideas; 
Whereas the United Nations High Commissioner for Human Rights has confirmed that there is no international consensus on the concept of “defamation of religions”, and multiple United Nations Special Rapporteurs have acknowledged that the difficulties in providing an objective definition of the term “defamation of religions” at the international level make the whole concept open to abuse; 
Whereas the United States Constitution does not guarantee, and the Universal Declaration of Human Rights does not recognize, the right to have one’s beliefs protected from challenge or criticism, or the right not to be offended; 
Whereas existing legal instruments already address discrimination, personal defamation, and incitement to violence in ways that are more carefully focused to address those specific problems without unduly threatening the rights of speech and religious free exercise; and 
Whereas legal efforts alone cannot foster an environment of respect and religious freedom, and education and public diplomacy are vital tools in the protection of a peaceful and robust exchange of ideas and beliefs: Now, therefore, be it 
 
That the House of Representatives— 
(1)underscores the value of respectful speech and civil dialogue, at the same time that it affirms that the freedoms of speech and religious free exercise are integral to the health of free societies and the dignity of the human person; 
(2)strongly urges the Secretary of State to make every effort to defeat the passage of future resolutions on the “defamation of religions” at the United Nations, and other resolutions or international instruments that would threaten the free and peaceful exchange of ideas, beliefs, and truth claims; 
(3)calls on the United Nations to abandon all efforts to adopt or affirm the flawed concept of “defamation of religions”; and  
(4)urges fellow Member States of the United Nations to focus on protecting the fundamental freedom of individuals to peacefully express their religious beliefs, and to avoid supporting resolutions that threaten the freedom of expression. 
 
